Citation Nr: 1820298	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-41 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, claimed as secondary to the right knee disorder.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome, right knee.

3.  Entitlement to an initial rating in excess of 10 percent for right knee instability.

4.  Entitlement to a compensable rating for hearing loss in the left ear.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, to include as secondary to a service-connected disability.



REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2013 rating decision by the Columbia, South Carolina, Regional Office (RO), which granted service connection for right knee instability, evaluated as 10 percent disabling, effective May 9, 2013; however, that rating action denied the claims of entitlement to service connection for left knee strain, entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee, and a compensable rating for left ear hearing loss.  The Veteran perfected a timely appeal of the decision.  

On June 21, 2016, the Veteran appeared at the Columbia, South Carolina RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing is of record.  The record was held open to submit additional evidence.  The Veteran submitted additional evidence directly to the Board in August and October 2016 along with a waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2017).  

The issues of entitlement to service connection for left knee strain, entitlement to higher ratings for patellofemoral pain syndrome of the right knee and right knee instability, whether new and material evidence has been presented to reopen a claim of entitlement to service connection for depression secondary to a service-connected disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the (AOJ).  


FINDING OF FACT

At the June 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim of entitlement to a compensable rating for left ear hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to a compensable rating for left ear hearing loss have been met.  38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue, or issues, in controversy.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 U.S.C. § 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (c) (2017).  

At his personal hearing in June 2016, the Veteran stated that he wished to formally withdraw the appeal of the claim of entitlement to a compensable rating for hearing loss in the left ear.  

As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and it is dismissed.  


ORDER

The appeal for entitlement to a compensable rating for left ear hearing loss is dismissed.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A.  The specific bases for remand are set forth below.  

A.  S/C-Left knee strain.

The Veteran contends that his left knee disorder is secondary to his service-connected right knee disability.  At his personal hearing in June 2016, the Veteran maintained that he developed a problem in his left knee because of the problems with his right knee.  The Veteran reported that he tried not to put too much pressure on the service-connected right knee; as a result, he placed a lot of pressure on the left knee and eventually developed a left knee disability.  The Veteran reported that the left knee condition has gotten worse over the years due to being overworked.  

The Veteran was afforded a VA examination in September 2013.  In describing the history of the Veteran's knee condition, it was noted that the Veteran injured his right knee in service when he struck it on a vehicle in 1978 and was eventually diagnosed with ligament tear; it was also noted that he had the gradual onset of left knee several years ago without associated injury.  The examiner reported a diagnosis of left knee strain.  However, no opinion was provided as to whether his left knee disorder was caused or aggravated by his right knee disability.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the September 2013 VA examination report is inadequate as the examiner failed to provide an etiological opinion with regard to the Veteran's claimed left knee disorder.  

Also submitted in support of the Veteran's claim was a private medical statement from Dr. "F.G." dated in August 2016, indicating that a review of military records combined with current medical record review documents a more likely than not causal connection between military service and the Veteran's currently diagnosed bilateral knee arthritis with meniscal tear right knee.  This physician's opinion raises a reasonable possibility that the left knee disorder had its onset in service.  However, the opinion is inadequate.  Significantly, no support was given for the opinion and no citation to any scientific evidence that was relied upon.  

The Board finds that additional VA medical opinion is required.  See 38 C.F.R. § 4.2 (2017) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's claimed left knee disorder.  38 U.S.C. § 5103A (2012); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

B.  I/R-PFPS and Instability of the right knee.

The Veteran seeks ratings in excess of 10 percent for his service-connected patellofemoral pain syndrome of the right knee, and in excess of 10 percent for right knee instability.  At his personal hearing in June 2016, the Veteran testified that his conditions have gotten worse since he was last examined in September 2013.  The Veteran indicated that he worked the night shift and was unable stand for a 10 hour shift.  The Veteran related that it got to the point where he could no longer tolerate the pain; he was terminated because he couldn't make it to work.  The Veteran testified that his instability has also gotten worse.  He stated that he has trouble doing down the stairs in his house.  The Veteran reported that it is actually difficult for him to get out of be in the morning.  The Veteran indicated that he also wears a knee brace on the right knee.  

Given his testimony, the Board concludes that a remand is necessary to afford the Veteran another VA examination.  In addition, subsequent to the VA examination, the U.S. Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes requirements that must be met prior to finding that a VA examination is adequate, that have not been met in this case.  The September 2013 examination report does not fully satisfy the requirements of 38 C.F.R. § 4.59.  As such, a new examination must be provided to the Veteran to assess his service-connected right knee disability.  


C.  New and material evidence to reopen-S/C for depression.

The Veteran submitted a timely notice of disagreement in July 2016, with respect to the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for depression, secondary to a service-connected disability, which was denied in a May 2016 rating decision.  The electronic file does not, however, contain a statement of the case.  As a statement of the case is not part of the record, that issue must be remanded to provide the Veteran with this document. Manlincon v. West, 12 Vet. App. 238 (1999).  


D.  TDIU.

Finally, the Board recognizes that a claim for TDIU due to service-connected disability is part and parcel of a rating issue when TDIU is raised by the record during the pendency of a claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, the Veteran has raised issue with his ability to maintain adequate employment as a result of his service-connected right knee disabilities.  Accordingly, entitlement to TDIU is currently before the Board.  However, the claim for TDIU is dependent upon the degree on impairment of the service-connected disabilities which remain on appeal at this time, and therefore it is inextricably intertwined with the increased rating claims being remanded.  Thus, the issue of TDIU is also remanded pending the outcome of the other issues on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

For the aforementioned reasons, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Furnish the Veteran with a Statement of the Case, including all pertinent laws and regulations, for the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for depression, to include as secondary to a service-connected disability.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to these claims.  

2.  Obtain and associate with the claims file any existing relevant VA treatment records not already associated with the claims file.  

3.  Ensure that the Veteran is scheduled for a VA orthopedic examination with regard to his claim of entitlement to service connection for a left knee disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must consider the lay evidence of the Veteran regarding his symptoms.  The examiner is requested to set forth all manifestations of the left knee disability and provide a medical opinion on the following:

(a) Is it is as least as likely as not (50 percent probability or greater) that any left knee disability was caused by or had onset during the Veteran's active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that any left knee disability was caused by the Veteran's service-connected right knee disability?

(c) Is it is as least as likely as not (50 percent probability or greater) that any left knee disability has been chronically worsened (aggravated) by the Veteran's service-connected right knee disability? 

The examiner must include a detailed rationale for all opinions provided.  

4.  Ensure that the Veteran is scheduled for a VA examination in order to determine the current level of severity of his right knee.  The examiner must review the entire file in conjunction with the examination.  The examiner should identify all manifestations of the Veteran's service connected right knee and provide findings and explanation of the severity of the manifestations.  In addition, the examiner must test the right knee for pain in both active and passive range of motion, in weight-bearing and non-weight-bearing positions and must state in the examination report whether this was accomplished and the findings from the testing.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.   

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.  An explanation that the examiner must observe the Veteran during a flare-up in order to provide an estimation of the extent of additional functional loss during a flare up will not be adequate.  

5.  Then, readjudicate the claims that are the subject of this Remand, to include entitlement to TDIU.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


